Exhibit 10.1

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on the 14th day
of April, 2020, by and between Verso Corporation (“Verso”), and Matthew
Archambeau (“Employee”).

 

WHEREAS, Verso desires to employ Employee, and Employee desires to be employed
by Verso, as Verso’s Senior Vice President, Manufacturing and Energy, on the
terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Verso and Employee
hereby agree as follows:

 

 

1.

Employment.

 

 

1.1.

Position. Employee will serve as Senior Vice President, Manufacturing and
Energy, for Verso. Employee will report to Verso’s President and Chief Executive
Officer. Employee will faithfully perform for Verso the duties of said office.

 

 

 

1.2.

Exclusivity. Employee will devote substantially all of his business time and
efforts to the performance of his duties hereunder. Employee will not engage in
any other business activity or serve in any industry, trade, professional,
governmental or academic position, except as may be expressly approved in
advance by Verso; provided, however, that Employee may without advance consent
engage in charitable activities and personal investment activities, if such
activities do not interfere or conflict with the performance of his duties under
this Agreement.

 

 

 

1.3.

Employment At-Will. Employee’s employment will be “at-will” employment, wherein
neither Verso nor Employee will have a contractual obligation with respect to
Employee’s continued employment, and either Verso or Employee may terminate the
employment relationship at any time; provided, however, that in the event of
termination of Employee’s employment by Verso without “Cause” or by Employee for
“Good Reason” (each as defined below), Employee will be entitled to (a) the
termination payments and benefits set forth in this Agreement applicable to
termination without Cause or for Good Reason, subject to this Agreement’s terms
and conditions applicable thereto, and (b) the severance and termination
benefits under Verso’s plans and policies in effect at the time that notice of
termination is given that are normally afforded Verso’s senior executives in
connection with termination of their employment.

 

 

 

1.4.

Location. Employee’s employment will be based at Verso’s headquarters. Employee
will perform his duties at Verso’s headquarters and elsewhere as necessary or
appropriate as reasonably directed by the Chief Executive Officer or as
reasonably determined by Employee in his discretion.

 

 

 

2.

Compensation and Benefits.

 

 

2.1.

Base Salary. Verso will pay Employee a salary at the rate of $330,000 per year
(“Base Salary”), in accordance with the customary payroll practices of Verso for
senior executives generally and subject to withholding for federal, state and
local payroll and all other taxes

 

 

--------------------------------------------------------------------------------

or withholdings applicable to Employee. Verso may review Employee’s Base Salary
periodically and, in its sole discretion, may determine to increase or decrease
such Base Salary. A decrease in Base Salary may give rise to a right of
termination by Employee for “Good Reason,” in accordance with the applicable
provisions set forth below in this Agreement.

 

 

2.2.

Verso Incentive Plan. Employee will be eligible to participate in the Verso
Incentive Plan or any successor annual performance incentive plan (collectively,
the “VIP”) and to receive an annual incentive award thereunder with a target
level of achievement equal to 75% of Employee’s Base Salary in accordance with
the provisions thereof.

 

 

 

2.3.

Performance Incentive Plan. Employee will be eligible to receive long-term
equity incentive awards to be granted from time to time by Verso, in its sole
discretion, under the Verso Performance Incentive Plan or any successor
long-term equity incentive award plan (collectively, the “LTIP”) in accordance
with the provisions thereof. Upon or near the time of Employee’s entry into this
Agreement with Verso, Employee will receive an award of restricted stock units
under the LTIP having a value of  $81,520 (i.e., the difference between $250,000
and Employee’s previous LTIP award for 2020 valued at $168,480) on its grant
date).

 

 

 

2.4.

Retirement Savings Plan. Employee will be eligible to participate in the
Retirement Savings Plan for Non-Union Employees, a tax-qualified, 401(k) defined
contribution plan, in accordance with the provisions thereof.

 

 

 

2.5.

Deferred Compensation Plan. Employee will be eligible to participate in Verso’s
deferred compensation plans and programs, in accordance with the provisions
thereof, Employee’s elections thereunder, and applicable Company policies.

 

 

 

2.6.

Insurance Benefits. Employee will be entitled to participate in Verso’s group
medical, dental, life and disability insurance plans normally available to
similarly situated management employees of Verso (subject to all applicable
eligibility and contribution policies and rules), as may be in effect from time
to time, based on the grade level to which he has been mapped by Verso at that
time. Subject to the foregoing, Verso may, from time to time, amend, eliminate
or establish additional benefit programs as it deems appropriate.

 

 

 

2.7.

Vacation. Employee will be entitled to vacation in an amount determined by
Verso’s vacation policy.

 

 

 

2.8.

Expenses. Verso will pay or reimburse Employee for all ordinary and reasonable
out-of- pocket expenses actually incurred (and, in the case of reimbursement,
paid) by Employee in the performance of Employee’s duties under this Agreement
in accordance with Verso’s policies and procedures, subject to provision by
Employee of documentation reasonably satisfactory to Verso.

 

 

 

3.

Termination of Employment.

 

 

3.1.

Termination by Verso Without Cause/by Employee With Good Reason. If Verso
terminates Employee’s employment Without Cause, or Employee terminates his
employment for Good Reason, then Employee will receive all of the payments and
benefits listed on Schedules 1 and 2 to this Agreement, which schedules are
incorporated into and made a part of this Agreement, subject to (1) Employee’s
compliance with all obligations of Employee under

 

 



2

 

 



--------------------------------------------------------------------------------

this Agreement and any other agreement between Employee and Company that survive
termination of Employee’s employment with Company, and (2) Employee’s execution
and non-revocation of a waiver and release of claims agreement in Verso’s
customary form.

 

 

3.2.

Other Severance Benefits. Except as otherwise provided in this Agreement and its
schedules, the severance payments and benefits provided to Employee under this
Section 3 will not reduce or offset in any way the payments and benefits that
Employee is entitled to receive under any other employee benefit plan, program,
policy or arrangement maintained by Verso.

 

 

 

3.3.

“Good Reason” and “Cause”. For purposes of this Agreement, “Good Reason” will
mean that any of the following events have occurred without Employee’s written
consent:

 

 

 

3.3.1.

a material reduction in Employee’s Base Salary or target-level annual incentive
award opportunity, other than a general reduction in the base salaries or
target- level annual incentive award opportunities of all or substantially all
of Verso’s senior executives;

 

 

 

3.3.2.

A material demotion with respect to Employee’s job duties or responsibilities;
and

 

 

3.3.3.

Verso’s material breach of any material agreement between Verso and Employee;

 

 

provided, however, that any of the circumstances set forth Subsections 3.3.1,
3.3.2 and

3.3.3 will not constitute Good Reason unless (a) Employee notifies Verso in
writing of such circumstance(s) claimed to constitute Good Reason within 30 days
after the initial existence of such condition(s), (b) Verso fails to cure or
remedy such circumstance(s) within 30 days after its receipt of the notice; and
(c) Employee notifies Verso in writing of Employee’s termination for Good Reason
on account of such circumstance(s) within 30 days after the expiration of such
30-day cure period.

 

 

3.4.

Termination by Verso for Cause. Verso may terminate this Agreement for Cause
immediately at any time that Cause exists. Upon such termination, Verso will be
released from any and all further obligations under this Agreement, except for
the payments and benefits listed on Schedule 1. For purposes of this Agreement,
“Cause” will mean any one or more of the following have occurred:

 

 

 

3.4.1.

Employee’s indictment for, or pleading guilty or nolo contendere to, a felony;

 

 

3.4.2.

Willful failure by Employee to substantially perform the material duties of his
position as Senior Vice President, Manufacturing and Energy, for Verso (other
than any such failure resulting from Employee’s incapacity due to physical or
mental illness), provided that Employee has been provided written notice of such
failure and Employee has not cured the failure to the satisfaction of Verso
within 15 days after delivery of such notice;

 

 

 

3.4.3.

Willful failure by Employee to obey legal orders given in good faith by the
Chief Executive Officer consistent with Employee’s position as Senior Vice
President, Manufacturing and Energy (other than any such failure resulting from
incapacity due to physical or mental illness), provided that Employee has been
provided written notice of such failure and Employee has not cured the failure
to the satisfaction of

 



3

 

 



--------------------------------------------------------------------------------

Verso within 15 days after delivery of such notice and has been given the
opportunity to explain his failure to obey such orders prior to the termination;

 

 

3.4.4.

Employee’s willful misconduct or breach of fiduciary duty in connection with the
performance of any of Employee’s duties and which causes material injury to
Verso or its business reputation; and

 

 

 

3.4.5.

A material breach of this Agreement by Employee, or a material breach of any
written policies or procedures of Verso by Employee which is injurious to Verso,
provided that Employee has been provided written notice of such breach and
Employee has failed to cure such breach within 15 days after receiving such
notice.

 

 

 

3.5.

Termination by Employee without Good Reason. In the event Employee terminates
his employment with Verso without Good Reason, then Verso will be released from
any and all further obligations under this Agreement, except for the payments
and benefits listed on Schedule 1 and Section 2.1 of Schedule 2.

 

 

 

3.6.

Termination Upon Disability or Death. If Employee suffers from a “Disability”
(as defined below), then Verso will have the right to terminate Employee’s
employment upon delivery of written notice to Employee. “Disability” will mean a
physical or mental illness or incapacity that, as determined by a physician
selected by Verso, has rendered or will render Employee unable to perform his
duties hereunder with or without reasonable accommodation as required by
applicable law (including some additional period of leave) for a period of 120
consecutive days (including weekends and holidays) or for 180 days within any
twelve (12) month period. In addition, Employee’s employment will automatically
terminate upon his death. Upon termination of employment as a result of death or
Disability (the date of such termination, in either instance, will be the
“Termination Date”), Verso will pay or provide to Employee or his estate, within
thirty

 

(30) days of the Termination Date (or at such earlier time as may be required by
applicable law) the payments and benefits set forth in Schedule 1 and Sections
2.1 and 2.2 of Schedule

2. Upon the making of such payments, Verso will have no further obligations to
Employee or his estate under this Agreement.

 

 

3.7.

Resignations. Upon termination of Employee’s employment for any reason, Employee
will be deemed to have resigned from all offices and directorships, if any, then
held with Verso or any of its affiliates, and, at Verso’s request, Employee will
execute such documents as are necessary or desirable to effectuate such
resignations.

 

 

 

4.

Restrictive Covenant Agreement. It will be a condition of Employee’s employment
that Employee execute the Restrictive Covenant Agreement attached to this
Agreement as Exhibit A. The Restrictive Covenant Agreement is hereby
incorporated into, and forms a part of, this Agreement.

 

 

 

5.

Employee’s Representations. Employee hereby represents and warrants to Verso
that:

 

 

5.1.

the execution, delivery and performance of this Agreement by Employee does not
and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Employee is
a party or by which he is bound;

 

 



4

 

 



--------------------------------------------------------------------------------

 

5.2.

Employee is not a party to or bound by any employment agreement, non-compete
agreement, confidentiality agreement or other restriction with any other person
or entity, which would be breached by entering into this Agreement; and

 

 

 

5.3.

upon the execution and delivery of this Agreement by Verso, this Agreement will
be the valid and binding obligation of Employee, enforceable in accordance with
its terms. Employee hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained in
this Agreement.

 

 

 

6.

Section 409(A).

 

 

6.1.

General. Employee and Verso acknowledge and agree that, to the extent
applicable, this Agreement will be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), and the Department of Treasury
Regulations and other interpretive guidance issued thereunder, including,
without limitation, any such regulations or other guidance that may be issued
after the date hereof (collectively, “Section 409A”), so as to avoid (to the
extent possible) any tax, penalty or interest under Section 409A. No provision
of this Agreement will be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from Employee or any
other individual to Verso or any of its affiliates, employees or agents. Except
for Verso’s withholding rights, Employee is responsible for any and all taxes,
penalties and interest that may result from the compensation and benefits
provided for in connection with Employee’s services to Verso.

 

 

 

6.2.

Separation from Service under 409A. Notwithstanding any provision to the
contrary in this Agreement: (a) no amount will be payable pursuant to Section 3
unless the termination of Employee’s employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; (b) if Employee is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent that delayed commencement of any portion of the
termination benefits to which Employee is entitled under this Agreement (after
taking into account all exclusions applicable to such termination benefits under
Section 409A), including, without limitation, any portion of the additional
compensation awarded pursuant to Section 3, is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Employee’s termination benefits will not be provided to Employee prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Employee’s “separation from service” with Verso (as such term is defined in the
Department of Treasury Regulations issued under Section 409A) or (ii) the date
of Employee’s death, provided that upon the earlier of such dates, all payments
deferred pursuant to this Section 6.2(b) will be paid in a lump sum to Employee,
and any remaining payments due under this Agreement will be paid as otherwise
provided herein;

 

(c) the determination of whether Employee is a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code as of the time of his separation from
service will be made by Verso in accordance with Section 409A (including,
without limitation, Section 1.409A-1(i) of the Department of Treasury
Regulations and any successor provision thereto); (d) for purposes of Section
409A, Employee’s right to receive installment payments pursuant to Section 3
will be treated as a right to receive a series of separate and distinct
payments; and (e) to the extent that any reimbursement of expenses or in-kind
benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit will be provided no later than December 31 of the year
following the year in which

 



5

 

 



--------------------------------------------------------------------------------

the expense was incurred. The amount of expenses reimbursed in one year will not
affect the amount eligible for reimbursement in any subsequent year. The amount
of any in-kind benefits provided in one year will not affect the amount of
in-kind benefits provided in any other year.

 

 

6.3.

Release. Notwithstanding any provision to the contrary in this Agreement, to the
extent that any payments of “nonqualified deferred compensation” within the
meaning of Section 409A due under this Agreement as a result of Employee’s
termination of employment are subject to Employee’s execution and delivery of a
release (a “Release”), (a) Verso will deliver the Release to Employee within 10
business days following the Termination Date, and Verso’s failure to deliver a
Release prior to the expiration of such 10-business-day period will constitute a
waiver of any requirement to execute a Release; (b) if Employee fails to execute
the Release on or prior to the Release Expiration Date (as defined below) or
timely revokes his acceptance of the Release thereafter, Employee will not be
entitled to any payments or benefits otherwise conditioned on the Release; and
(c) if the Termination Date and the Release Expiration Date fall in two separate
taxable years, any payments required to be made to Employee that are conditioned
on the Release and are treated as nonqualified deferred compensation for
purposes of Section 409A will be made in the later taxable year. For purposes of
this Section 6, the term “Release Expiration Date” will mean the date that is 21
days following the date upon which Verso timely delivers the Release to
Employee, or, in the event that Employee’s termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967), the
date that is 45 days following such delivery date. To the extent that any
payments of nonqualified deferred compensation within the meaning of Section
409A due under this Agreement as a result of Employee’s termination of
employment are delayed pursuant to this Section 6.3, such amounts will be paid
in a lump sum on the first payroll date following the date that Employee
executes and does not revoke the Release (and the applicable revocation period
has expired) or, in the case of any payments subject to Section 6.3(c), on the
first payroll date to occur in the subsequent taxable year, if later.

 

 

 

7.

Section 280G.

 

 

7.1.

General. If it is determined (as hereafter provided) that any payment or
distribution by Verso to or for the benefit of Employee, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being contingent on a
change in ownership or effective control of Verso or of a substantial portion of
the assets of Verso, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such excise tax (such tax or
taxes, together with any such interest or penalties, are hereafter collectively
referred to as the “Excise Tax”), then, in the event that the after-tax value of
all Payments to Employee (such after-tax value to reflect the reduction for the
Excise Tax and all federal, state and local income, employment and other taxes
on such Payments) would, in the aggregate, be less than the after-tax value to
Employee (reflecting a reduction for all such taxes in a like manner) of the
Safe Harbor Amount (as defined below), (a) the cash portions of the Payments
payable to Employee under this Agreement will be reduced, in the reverse order

 

 



6

 

 



--------------------------------------------------------------------------------

in which they are due to be paid commencing with the latest such payment, until
the Parachute Value (as defined below) of all Payments paid to Employee, in the
aggregate, equals the Safe Harbor Amount, and (b) if the reduction of the cash
portions of the Payments, payable under this Agreement, to zero would not be
sufficient to reduce the Parachute Value of all Payments to the Safe Harbor
Amount, then any other Payments payable to Employee under any other agreements,
policies, plans, programs or arrangements will be reduced until the Parachute
Value of all Payments paid to Employee, in the aggregate, equals the Safe Harbor
Amount. If a reduction in Payments is required pursuant to clause (b) of the
preceding sentence, Payments will first be reduced or eliminated (if and to the
extent necessary) by reducing any Payment that is treated as contingent on the
change in ownership or control but is not covered by Treas. Reg. Section
1.280G-I Q/A 24(b) or (c), then from any Payment that is covered by Treas. Reg.
Section 1.280G-1 Q/A 24(c), in each case in reverse order beginning with
Payments which are to be paid the farthest in time from applicable event. All
calculations under this section will be determined by a national accounting firm
selected by Verso (which may include Verso’s outside auditors) and will be
provided to Verso and Employee within 15 days prior to the date on which any
Payment is payable to Employee. Verso will pay all costs to obtain and provide
such calculations to Employee and Verso.

 

 

7.2.

Certain Defined Terms. For purposes of this Section 7, (a) the term “Parachute
Value” of a Payment will mean the present value as of the date of the change in
ownership or effective control, within the meaning of Section 280G of the Code,
of the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment; and (ii)
the term “Safe Harbor Amount” will mean 2.99 times Employee’s “base amount”
within the meaning of Section 280G(b)(3) of the Code.

 

 

 

8.

Other Provisions.

 

 

8.1.

Entire Agreement; Amendments. This Agreement (including its schedules and the
Restrictive Covenant Agreement attached as Exhibit A) contains the entire
agreement of the parties relating to the subject matter herein and supersedes in
full and in all respects any prior oral or written agreement, arrangement or
understanding between the parties with respect to Employee’s employment with
Verso. This Agreement may not be amended or changed orally but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

 

 

 

8.2.

Waivers. The waiver by either party of any provision of this Agreement will not
operate or be construed as a waiver of any subsequent breach by the other party.
No waiver of any provision of this Agreement will be implied from any course of
dealing between the parties hereto or from any failure by either party hereto to
assert any rights hereunder on any occasion or series of occasions.

 

 

 

8.3.

No Conflicting Agreements. Employee hereby represents and agrees that he is not
a party to or bound by any agreement which would affect or otherwise limit the
performance of his obligations hereunder.

 

 

 

8.4.

Severability and Enforceability. If any provision of this Agreement or the
application of any such provision to any party or circumstances will be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than

 

 



7

 

 



--------------------------------------------------------------------------------

those to which it is so determined to be invalid and unenforceable, will not be
affected thereby, and each provision hereof will be validated and enforced to
the fullest extent permitted by law. Employee agrees the restrictions set forth
in this Agreement are reasonable and necessary to protect the interests of
Verso. If any of the covenants set forth herein are deemed to be invalid or
unenforceable for any reason, the parties contemplate that such provisions will
be modified to make them enforceable to the fullest extent permitted by law.

 

 

8.5.

Assignment. The rights and obligations of Verso under this Agreement will inure
to the benefit of and will be binding upon the successors and assigns of Verso.
Employee acknowledges that the services to be rendered by him are unique and
personal, and Employee may not assign any of his rights or delegate any of his
duties or obligations under this Agreement.

 

 

 

8.6.

Binding Effect. This Agreement will be binding upon and inure to the benefit of
the parties and their respective successors, permitted assigns, heirs, executors
and legal representatives.

 

 

 

8.7.

Choice of Law/Venue. This Agreement will be governed by, construed under, and
enforced in accordance with the internal laws of the State of Ohio, without
regard to the conflicts-of-law provisions or principles thereof. This Agreement
and its subject matter have substantial contacts with the State of Ohio, and any
lawsuit or other legal proceeding with respect to this Agreement must be brought
in a court of competent jurisdiction in Hamilton County, Ohio, or in the United
States District Court for the Southern District of Ohio (Western Division). In
any such lawsuit or other legal proceeding, any such court will have personal
jurisdiction over all the parties hereto, and service of process upon them under
any applicable law, statute or rule will be deemed valid and good.

 

 

 

8.8.

Electronic Execution; Counterparts. This Agreement may be executed
electronically and/or in separate counterparts, each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.

 

 

 

8.9.

Indemnification. During Employee’s employment and service as an officer or
director (or both) and at all times thereafter during which Employee may be
subject to liability, Employee will be entitled to indemnification as set forth
in the Verso’s Certificate of Incorporation and Bylaws and the Indemnification
Agreement to be entered into between the Verso and Employee on or about the Date
hereof, to the maximum extent allowed by law, and he will be entitled to the
protection of any insurance policies the Verso may elect to maintain generally
for the benefit of its officers and directors against all costs, charges and
expenses incurred or sustained by him in connection with any action, suit or
proceeding to which he may be made a party by reason of his being or having been
a director, officer or employee of the Verso or any of its subsidiaries (other
than any dispute, claim or controversy arising under or relating to this
Agreement). Notwithstanding anything to the contrary herein, Employee’s rights
under this Section 6.9 will survive the termination of his employment for any
reason and the expiration of this Agreement for any reason.

 

 

 

8.10.

Notices. Any notices provided hereunder must be in writing and will be deemed
effective upon the earlier of two days following personal delivery (including
personal delivery by e- mail), on the date received by Federal Express or
courier or the fourth day after mailing first class mail to the recipient at the
address indicated below:

 

 



8

 

 



--------------------------------------------------------------------------------

To Verso:

 

Verso Corporation 8540 Gander Creek

Drive Miamisburg, Ohio 45342

Attention: President and Chief Executive Officer With a copy to:

Verso Corporation 8540 Gander Creek

Drive Miamisburg, Ohio 45342 Attention: Law Department

 

 

To Employee:

Matthew Archambeau





 



 

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

 

 

8.11.

Survival. Anything contained in this Agreement to the contrary notwithstanding,
the provisions of this Agreement reasonably expected to be performed or
applicable after expiration or termination of this Agreement, and the
confidentiality, non-compete and non- solicitation provisions of Exhibit A to
this Agreement, will survive termination of this Agreement and any termination
of Employee’s employment hereunder.

 

 

 

[Signatures appear on next page]

 



9

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereto executed this Employment Agreement
as of the day and year first above written.

 

 

Verso Corporation

 

 

 

By:

/s/ Adam St. John Adam St. John

 

President and Chief Executive Officer

 



/s/ Matthew Archambeau

 

Matthew Archambeau

 

 

--------------------------------------------------------------------------------



Schedule 1

 

 



 

Payments and Benefits

 

All capitalized terms used but not defined in this Schedule 1 have the meanings
given to them elsewhere in the Agreement.

 

 

1.1.

Employee’s accrued but unpaid Base Salary as of the Termination Date; provided
that in connection with any resignation for Good Reason based on a reduction in
Base Salary, the Base Salary for this purpose will be the Base Salary prior to
such reduction;

 

 

 

1.2.

any unused vacation pay owed to Employee as of the Termination Date, in
accordance with Verso’s vacation policy and procedures in effect immediately
prior to the Termination Date;

 

 

 

1.3.

reimbursement of reasonable travel and other business expenses incurred by
Employee in the performance of his duties to Verso through the Termination Date,
in accordance with Verso’s expense reimbursement policy and procedures; and

 

 

 

1.4.

any amount arising from Employee’s participation in, and any benefit under,
Verso’s employee benefit plans, programs, policies and arrangements in effect
immediately prior to the Termination Date, in accordance with such employee
benefit plans, programs, policies and arrangements and the procedures
thereunder.

 

 

The amounts payable above will be paid at such times as are customary with
respect to employees in the same pay grade as Employee under Verso’s applicable
policies and procedures.

 

 

--------------------------------------------------------------------------------



Schedule 2

 

 



 

Additional Payments and Benefits

 

All capitalized terms used but not defined in this Schedule 2 have the meanings
given to them elsewhere in the Agreement.

 

 

2.1.

any incentive award payable to Employee under Verso’s annual performance-based
incentive plan for any year completed on or prior to the Termination Date that
has not been paid to Employee as of the Termination Date, payable when the
incentive awards under such plan are paid to the other senior executives of
Verso (and in all events not later than two and one-half months following the
end of the year in which the amount is no longer subject to a substantial risk
of forfeiture);

 

 

 

2.2.

a prorated incentive award under Verso’s annual performance-based incentive plan
for any year in which the Termination Date is prior to December 31, determined
on a daily basis with respect to the period of employment during such year,
based solely on the actual level of achievement of Verso’s performance
objectives for such year, and payable when the incentive awards under such plan
are paid to the other senior executives of Verso (and in all events not later
than two and one- half months following the end of the year in which the amount
is no longer subject to a substantial risk of forfeiture);

 

 

 

2.3.

a lump sum amount equal to 175% of Employee’s annual base salary in effect
immediately prior to the Termination Date, payable within 65 days after the
Termination Date, which payment will be in lieu of any severance payment to
which Employee might otherwise be entitled under Verso’s severance policy;

 

 

 

2.4.

health and welfare benefits, as follows:

 

 

2.4.1.

if, and to the extent that, Employee elects to receive continued medical and
dental insurance coverage in accordance with continuation of the group medical
and dental insurance coverage provided by Verso for Employee and Employee’s
eligible dependents pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), Employee will receive continued medical and
dental insurance coverage during the 18 months beginning on the first day of the
month immediately following the Termination Date, fully subsidized by Verso for
the first 6 months, and with the Employee paying the standard, active-employee
portion and Verso paying the balance of the cost for the remaining 12 months of
coverage;

 

 

 

2.4.2.

notwithstanding the foregoing, Verso’s obligation to pay its portion of the
continued coverage set forth in Section 2.4.1 of this Schedule, will terminate
effective as of the last day of the month in which the Employee first becomes
eligible for comparable coverage from another employer, as reasonably determined
by Verso; and

 

 

 

2.6.

senior executive-level outplacement services performed by a nationally
recognized outplacement firm until the earliest to occur of (a) Employee’s
obtaining new employment, (b) Employee electing in writing not to continue such
outplacement services, or (c) the first anniversary of the Termination Date.

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

RESTRICTIVE COVENANT AGREEMENT

 

This RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
effective as of April 10, 2020 (“Effective Date”), by and between Verso
Corporation, a Delaware corporation (“Verso”), and Matthew Archambeau
(“Employee”).

 

WHEREAS, Verso and Employee are parties to an employment agreement dated on or
about the date hereof (“Employment Agreement”), and in connection therewith,
Verso is willing to employ Employee in a senior executive position, and Employee
is willing to accept such employment, contingent on Employee’s execution of this
Agreement.

 

NOW, THEREFORE, in consideration of foregoing and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Verso and Employee
hereby agree as follows:

 

 

1.

Definitions. As used below in this Agreement, the terms:

 

 

1.1.

“Business” will mean the business of coated and supercalendered paper products,
the operation of coated and supercalendered paper mills, specialty paper mills
producing those specialty paper products that can be manufactured at the
specialty paper mills operated by Verso and its subsidiaries (“Verso Group”),
and/or the manufacturing of other papers to the extent that at the time of
Employee’s termination the Verso Group manufactures, or has undertaken material
steps to engage in the manufacturing of, such other papers, anywhere in the
world as conducted by the Verso Group, and/or any other business that any member
of the Verso Group participated in, or undertook business planning to
participate or engage in, at any point since commencement of Employee’s
employment under the Employment Agreement.

 

 

 

1.2.

“Protected Information” will mean any and all nonpublic information,
confidential information, proprietary information, trade secrets, or other
sensitive information (whether in oral, written, electronic, or any other form)
concerning any member of the Verso Group and/or any of their respective agents,
consultants, contractors, directors, employees, fiduciaries, investors,
potential investors, members, officers, partners, principals, and
representatives, that (a) Verso takes reasonable measures to maintain in
secrecy, (b) is required to be maintained as confidential under governing law or
regulation or under an agreement with any third parties, (c) would otherwise
appear to a reasonable person to be confidential or proprietary, and/or (d)
pertains in any manner to Verso’s business, including but not limited to:
Research and Development (as defined below); customers or prospective customers,
targeted national accounts, or strategies or data for identifying and satisfying
their needs; present or prospective business relationships; present, short term,
or long term strategic plans; acquisition candidates; plans for corporate
restructuring; products under consideration or development; cost, margin or
profit information; data from which any of the foregoing types of information
could be derived; human resources (including compensation information and
internal evaluations of the performance, capability and potential of Verso
employees); business methods, data bases and computer programs. The fact that
individual elements of the information that constitutes Protected Information
may be generally known does not prevent an integrated compilation of
information, whether or

 

 

 

--------------------------------------------------------------------------------

 

not reduced to writing, from being Protected Information if that integrated
whole is not generally known.

 

 

1.3.

“Research and Development” will include, but not be limited to, all (a)
short-term and long- term basic, applied and developmental research and
technical assistance and specialized research support of customers or active
prospects, targeted national accounts, of Verso operating divisions; (b)
information relating to: manufacturing and converting processes, methods,
techniques and equipment and the improvements and innovations relating to same;
quality control procedures and equipment; identification, selection, generation
and propagation of tree species having improved characteristics; forest resource
management; innovation and improvement to manufacturing and converting processes
such as shipping, pulping bleaching chemical recovery papermaking, coating and
calendering processes and in equipment for use in such processes; reduction and
remediation of environmental discharges; minimization or elimination of solid
and liquid waste; use and optimization of raw materials in manufacturing
processes; recycling and manufacture of paper products; recycling of other paper
or pulp products; energy conservation; computer software and application of
computer controls to manufacturing and quality control operations and to
inventory control; radio frequency identification and its use in paper and
packaging products; and product or process improvement, development or
evaluation; and (c) information about methods, techniques, products, equipment,
and processes that Verso has learned do not work or do not provide beneficial
results (“negative know-how”) as well as those that do work or provide
beneficial results.

 

 

 

1.4.

“Unauthorized” will mean (a) in contravention of Verso’s policies or procedures;
(b) otherwise inconsistent with Verso’s measures to protect its interests in the
Protected Information; (c) in contravention of any lawful instruction or
directive, either written or oral, of any Verso employee empowered to issue such
instruction or directive; (d) in contravention of any duty existing under law or
contract; (e) to the detriment of Verso; or

 

(e) for the use or advantage of any entity or person other than the Verso Group.

 

 

1.5.

“Verso Group” will mean Verso, and/or its subsidiaries, and/or its mills.

 

 

2.

Confidentiality.

 

 

2.1.

Employee acknowledges and agrees that by reason of Employee’s employment with
Verso, Employee has been and will be entrusted with Protected Information and
may develop Protected Information, that such information is valuable and useful
to Verso, that it would also be valuable and useful to competitors and others
who do not know it and that such information constitutes confidential and
proprietary trade secrets of Verso. While an employee or consultant of Verso, or
at any time thereafter regardless of the reasons for leaving Verso, Employee
agrees not to use or disclose, directly or indirectly, any Protected Information
in an Unauthorized manner or for any Unauthorized purpose unless such
information will have become generally known in the relevant industry or
independently developed with no assistance from, nor as a result of a breach of
the covenants and obligations hereunder by, Employee. Further, promptly upon
termination, for any reason, of Employee’s employment with Verso or upon the
request of Verso, Employee agrees to deliver to Verso all property and materials
and copies thereof within Employee’s possession or control that belong to the
Verso Group or that contain Protected Information and to permanently delete upon
Verso’s request all Protected Information from any computers or other electronic
storage media Employee owns or uses.

 

 



A-2

 

 



--------------------------------------------------------------------------------

 

 

2.2.

While an employee of Verso and after termination of Employee’s employment with
Verso for any reason, Employee agrees not to take any actions that would
constitute or facilitate the Unauthorized use or disclosure of Protected
Information, including transmitting or posting such Protected Information on the
internet, anonymously or otherwise. Employee further agrees to take all
reasonable measures to prevent the Unauthorized use and disclosure of Protected
Information and to prevent Unauthorized persons or entities from obtaining or
using Protected Information.

 

 

 

2.3.

If Employee becomes legally compelled (by deposition, interrogatory, request for
documents, subpoena, investigation, demand, order or similar process) to
disclose any Protected Information, then before any such disclosure may be made,
Employee will immediately notify Verso thereof and, at Verso’s expense, will
consult with Verso on the advisability of taking steps to resist or narrow such
request and cooperate with Verso in any attempt to obtain a protective order or
other appropriate remedy or assurance that the Protected Information will be
afforded confidential treatment. If such protective order or other appropriate
remedy is not obtained, Employee will furnish only that portion of the Protected
Information that it is advised by legal counsel is legally required to be
furnished.

 

 

 

2.4.

In accordance with the Defend Trade Secrets Act, 18 U.S.C. § 1833(b), and other
applicable law, nothing in this Agreement, or any other agreement or policy,
will prevent Employee from, or expose Employee to criminal or civil liability
under federal or state trade secret law for, (a) directly or indirectly sharing
any of the Verso Group’s trade secrets or other Protected Information (except
information protected by any member of the Verso Group’s attorney-client or work
product privilege) with an attorney or with any federal, state, or local
government agencies, regulators, or officials, for the purpose of investigating
or reporting a suspected violation of law, whether in response to a subpoena or
otherwise, without notice to the Verso Group, or (b) disclosing trade secrets in
a complaint or other document filed in connection with a legal claim, provided
that the filing is made under seal. Further, nothing herein will prevent
Employee from discussing or disclosing information related to Employee’s general
job duties or responsibilities and/or regarding employee compensation. Employee
may disclose Protected Information as required in response to a subpoena or
other legal process, in accordance with the terms and procedures set forth in
Section 2.3, above.

 

 

 

3.

Non-Competition.

 

 

3.1.

Employee acknowledges and agrees that the Business is worldwide in scope, the
Verso Group’s competitors and customers are located throughout the world, and
the Verso Group’s strategic planning and Research and Development activities
have application throughout the world and are for the benefit of customers and
the Business throughout the world, and therefore, the restrictions on Employee’s
competition after employment as described below apply to anywhere in the world
in which the Verso Group does business. Employee acknowledges that any such
competition within that geographical scope will irreparably injure the Verso
Group. Employee acknowledges and agrees that, for that reason, the prohibitions
on competition described below are reasonably tailored to protect the interests
of the Verso Group.

 

 

 

3.2.

While an employee or consultant of Verso, Employee agrees not to compete in any
manner, either directly or indirectly and whether for compensation or otherwise,
with the Business or to assist any other person or entity to compete with the
Business.

 

 



A-3

 

 



--------------------------------------------------------------------------------

 

 

3.3.

Upon termination of Employee’s employment with Verso for any reason occurring
more than ninety (90) days after the Effective Date, Employee agrees that for a
period of twelve

 

(12) months (“Non-Compete Period”) following such termination Employee will not
compete with the Business anywhere in the world in which the Verso Group is
doing business; in this context “compete” means to do any one or more of the
following:

 

 

3.3.1.

directly or indirectly in any capacity engage in the Business or assisting
others to engage in the Business;

 

 

 

3.3.2.

engaging in any sales, marketing, Research and Development or managerial duties
(including, without limitation, financial, human resources, strategic planning,
or operation duties) for, whether as an employee, consultant, or otherwise, any
entity that produces, develops, sells, markets or operates in the Business;

 

 

 

3.3.3.

owning, managing, operating, controlling or consulting for any entity that
engages in the Business; provided, however, that this Section 3(c)(iii) will not
prohibit Employee from being a passive owner of not more than 5% of the
outstanding stock of any class of a corporation that is publicly traded, so long
as Employee has no active participation in the business of such corporation; or

 

 

 

3.3.4.

soliciting the business of any actual or active prospective customers, or
targeted national accounts of the Verso Group for any product, process or
service that is competitive with the Business, whether existing or contemplated
for the future, on which Employee has worked, or concerning which Employee has
in any manner acquired knowledge or Protected Information about, during the 12
months preceding termination of Employee’s employment.

 

 

 

3.4.

It will not be a violation of any provision of Section 3.2 for Employee to
accept employment with a non-competitive division or business unit of a
multi-divisional company of which one or more divisions or business units are
competitors of Verso, so long as Employee does not engage in, oversee, provide
input or information regarding, or participate in any manner in the activities
described in this paragraph as they relate to any division or business unit that
is a competitor of Verso.

 

 

 

3.5.

Employee will not assist others in engaging in activities that Employee is not
permitted to take.

 

 

 

4.

Non-Solicitation/Non-Hire. During Employee’s employment at Verso and for a
period of twelve

(12) months following the termination of such employment for any reason,
Employee agrees that Employee will not, either on Employee’s own behalf or on
behalf of any other person or entity, directly or indirectly:

 

 

4.1.

encourage, induce, solicit, hire or attempt to encourage, induce, or solicit or
hire any then current employee of the Verso Group, or otherwise interfere with
or encourage any such employee to terminate or limit his or her employment or
consulting relationship with Verso; or

 

 

 

4.2.

induce, encourage or assist any other person to engage in any of the activities
described above; provided, however, that there will be no violation of this
Section 4.2 in the event that a Verso Group employee responds to a public
solicitation for new hires by an entity with which Employee is associated;

 

 



A-4

 

 



--------------------------------------------------------------------------------

 

 

4.3.

encourage, induce, solicit, or attempt to encourage, induce, or solicit any
former, current or prospective customer of the Verso Group, about whom Employee
acquired confidential information during the course of Employee’s employment
with Verso, to cease, or reduce the amount of, or change the terms and
conditions of, business it does with the Verso Group; or

 

 

 

4.4.

interfere with, disrupt, or attempt to interfere with or disrupt the business
relationships (contractual or otherwise) existing (now or at any time in the
future) between Verso and any third party (including, without limitation, the
Verso Group’s customers, vendors, suppliers, licensors, lessors, joint
venturers, associates, consultants, agents and partners).

 

 

 

5.

Tolling Period of Restrictions. Employee agrees that the periods of
non-competition and non- solicitation/non-hire set forth in Sections 3 and 4,
respectively, will be extended by the period of violation if Employee is found
to be in violation of those provisions.

 

 

 

6.

Duty to Show Agreement to Prospective Employer. During Employee’s employment
with Verso and for twelve (12) months after the Termination Date (as defined in
the Employment Agreement), Employee will, prior to accepting other employment,
provide a copy of this Agreement to any recruiter who assists Employee in
locating employment other than with Verso and to any prospective employer with
which Employee discusses potential employment.

 

 

 

7.

Representations, Warranties and Acknowledgements. In addition to the
representations, warranties and obligations set forth throughout this Agreement,
Employee acknowledges that (a) Protected Information is commercially and
competitively valuable to Verso and critical to its success; (b) the
Unauthorized use or disclosure of Protected Information or the violation of the
covenants set forth in Sections 2, 3, or 4 would cause irreparable harm to
Verso; (c) by this Agreement, Verso is taking reasonable steps to protect its
legitimate interests in its Protected Information; (d) Employee has developed,
or will develop, legally unique relationships with customers of Verso; and (e)
nothing herein will prohibit Verso from pursuing any remedies, whether in law or
equity, available to Verso for breach or threatened breach of this Agreement.
Employee further acknowledges and agrees that, as a senior executive of Verso,
Employee performs unique and valuable services to Verso of an intellectual
character and that Employee’s services will be difficult for Verso to replace.
Employee further acknowledges and agrees that Verso is providing Employee with
significant consideration in this Agreement for entering into this Agreement and
that Verso’s remedies for any breach of this Agreement are in addition to and
not in place of any other remedies Verso may have at law or equity or under any
other agreements.

 

 

 

8.

General.

 

 

8.1.

Employee acknowledges and agrees that the parties have attempted to limit
Employee’s right to compete only to the extent necessary to protect Verso from
unfair competition and protect the legitimate interests of Verso. If any
provision or clause of this Agreement or portion thereof will be held by any
court of competent jurisdiction to be illegal, void or unenforceable in such
jurisdiction, the remainder of such provisions will not thereby be affected and
will be given full effect, without regard to the invalid portion. It is the
intention of the parties and Employee agrees, that if any court construes any
provision or clause of this Agreement or any portion thereof to be illegal, void
or unenforceable because of the duration of such provision or the area or matter
covered thereby, such court will reduce the duration, area or matter of such
provision and in its reduced form, such provision will then be enforceable and
will be enforced.

 

 



A-5

 

 



--------------------------------------------------------------------------------

 

 

8.2.

Employee acknowledges that neither this Agreement nor any provision hereof can
be modified, abrogated or waived except in a written document signed by the
President and Chief Executive Officer of Verso, or in the event of the absence
of such person or the vacancy of such position, such other person as Verso’s
Chairman of the Board or board of directors designates in writing.

 

 

 

8.12.

This Agreement will be governed by, construed under, and enforced in accordance
with the internal laws of the State of Ohio, without regard to the
conflicts-of-law provisions or principles thereof. This Agreement and its
subject matter have substantial contacts with the State of Ohio, and any lawsuit
or other legal proceeding with respect to this Agreement must be brought in a
court of competent jurisdiction in Hamilton County, Ohio, or in the United
States District Court for the Southern District of Ohio (Western Division). In
any such lawsuit or other legal proceeding, any such court will have personal
jurisdiction over all the parties hereto, and service of process upon them under
any applicable law, statute or rule will be deemed valid and good.

 

 

 

8.13.

This Agreement may be executed electronically and/or in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

 

 

 

8.3.

This Agreement and any rights thereunder may be assigned by Verso and, if so
assigned, will operate to protect the Protected Information and relationships of
Verso as well as such information and relationships of the assignee.

 

 

 

8.4.

Employee agrees that Verso’s determination not to enforce this or similar
agreements as to specific violations will not operate as a waiver or release of
Employee’s obligations under this Agreement.

 

 

 

8.14.

If any provision of this Agreement or the application of any such provision to
any party or circumstances will be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and enforced to the fullest extent permitted by law. Employee agrees
the restrictions set forth in this Agreement are reasonable and necessary to
protect the interests of Verso. If any of the covenants set forth herein are
deemed to be invalid or unenforceable for any reason, the parties contemplate
that such provisions will be modified to make them enforceable to the fullest
extent permitted by law.

 

 

 

8.15.

Employee acknowledges and agrees that Verso has advised Employee that Employee
may consult with an independent attorney before signing this Agreement.

 

 

 

8.16.

This Agreement sets forth the entire agreement of the parties, and fully
supersedes any and all prior agreements or understandings between the parties
pertaining to the subject matter hereof.

 

 

 

[signatures appear on next page]

 



A-6

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereto executed this Restrictive Covenant
Agreement as of the day and year first above written.

 

 

Verso Corporation

 

 

 

By:

Adam St. John

 

President and Chief Executive Officer Employee:



Matthew Archambeau



A-7

 

 

